
	
		I
		112th CONGRESS
		2d Session
		H. R. 3782
		IN THE HOUSE OF REPRESENTATIVES
		
			January 18, 2012
			Mr. Issa (for
			 himself, Mr. Campbell,
			 Mr. Chaffetz,
			 Mr. Doggett,
			 Mr. Doyle,
			 Ms. Eshoo,
			 Mr. Farenthold,
			 Mr. Honda,
			 Ms. Zoe Lofgren of California,
			 Ms. Matsui,
			 Mr. Polis,
			 Ms. Speier,
			 Mr. Thompson of California,
			 Mr. Johnson of Illinois,
			 Mr. Stark,
			 Mr. Langevin,
			 Mr. McHenry,
			 Mr. George Miller of California,
			 Mr. Ross of Florida,
			 Mr. Sensenbrenner,
			 Mr. Hastings of Florida,
			 Mr. Bachus,
			 Mr. Ellison,
			 Mr. Grijalva,
			 Mr. DeFazio, and
			 Ms. Woolsey) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means, and in addition to the Committee on the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To amend the Tariff Act of 1930 to address unfair trade
		  practices relating to infringement of copyrights and trademarks by certain
		  Internet sites, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Online Protection and Enforcement of
			 Digital Trade Act or the OPEN Act.
		2.Unfair trade
			 practices relating to infringement of copyrights and trademarks by certain
			 Internet sites
			(a)In
			 generalTitle III of the
			 Tariff Act of 1930 (19 U.S.C. 1304 et seq.) is amended by inserting after
			 section 337 the following:
				
					337A.Unfair trade
				practices relating to infringement of copyrights and trademarks by certain
				Internet sites
						(a)DefinitionsIn this section:
							(1)ComplainantThe
				term complainant means a person who files a complaint with the
				Commission under subsection (d).
							(2)Domain
				nameThe term domain name has the meaning given that
				term in section 45 of the Lanham Act (15 U.S.C. 1127).
							(3)Financial
				transaction provider
								(A)In
				generalExcept as provided in subparagraph (B), the term
				financial transaction provider has the meaning given that term in
				section 5362(4) of title 31, United States Code.
								(B)ExceptionThe
				term financial transaction provider does not include an Internet
				service platform or an affiliate of an Internet service platform.
								(4)Infringing
				activityThe term infringing activity means an
				activity that—
								(A)infringes a
				copyright in a manner punishable under section 506 of title 17, United States
				Code;
								(B)violates section
				1201 of title 17, United States Code; or
								(C)uses counterfeit
				marks in a manner punishable under section 34(d) of the Lanham Act (15 U.S.C.
				1116(d)).
								(5)Internet
				advertising serviceThe term Internet advertising
				service means a service that serves an online advertisement in viewable
				form for any period of time on an Internet site that is not owned or controlled
				by the Internet advertising service.
							(6)Internet service
				platformThe term Internet service platform means an
				interactive digital service the provider of which—
								(A)does not act
				merely as a payment intermediary between a user and a supplier of goods or
				services; and
								(B)provides
				additional services to facilitate interaction between users unrelated to
				purchases from suppliers of goods and services.
								(7)Internet
				siteThe term Internet site means the collection of
				digital assets, including links, indexes, or pointers to digital assets,
				accessible through the Internet that are addressed relative to a common domain
				name.
							(8)Internet site
				dedicated to infringing activity
								(A)In
				generalThe term Internet site dedicated to infringing
				activity means an Internet site that—
									(i)is
				accessed through a nondomestic domain name;
									(ii)conducts business
				directed to residents of the United States; and
									(iii)has only limited
				purpose or use other than engaging in infringing activity and whose owner or
				operator primarily uses the site—
										(I)to
				willfully—
											(aa)infringe a
				copyright in a manner punishable under section 506 of title 17, United States
				Code; or
											(bb)violate section
				1201 of title 17, United States Code; or
											(II)to use
				counterfeit marks in a manner punishable under section 34(d) of the Lanham Act
				(15 U.S.C. 1116(d)).
										(B)Business
				directed to residents of the United StatesFor purposes of
				determining whether an Internet site conducts business directed to residents of
				the United States under subparagraph (A)(ii), the Commission may consider,
				among other indicators, whether—
									(i)the Internet site
				is providing goods or services to users located in the United States;
									(ii)there is evidence
				that the Internet site is not intended to provide goods and services to such
				users or access to or delivery of goods and services to such users;
									(iii)the Internet
				site has reasonable measures in place to prevent goods and services provided by
				the Internet site from being accessed from or delivered to the United
				States;
									(iv)the Internet site
				offers services obtained in the United States; and
									(v)any prices for
				goods and services provided by the Internet site are indicated in the currency
				of the United States.
									(C)ExclusionsAn
				Internet site is not an Internet site dedicated to infringing activity—
									(i)if
				the Internet site has a practice of expeditiously removing, or disabling access
				to, material that is claimed to be infringing or to be the subject of
				infringing activity after notification by the owner of the copyright or
				trademark alleged to be infringed or its authorized representative;
									(ii)because the
				Internet site engages in an activity that would not make the operator liable
				for monetary relief for infringing a copyright under section 512 of title 17,
				United States Code; or
									(iii)because of the
				distribution by the Internet site of copies that were made without infringing a
				copyright or trademark.
									(9)Lanham
				ActThe term Lanham Act means the Act entitled
				An Act to provide for the registration and protection of trademarks used
				in commerce, to carry out the provisions of certain international conventions,
				and for other purposes, approved July 5, 1946 (15 U.S.C. 1051 et seq.)
				(commonly referred to as the Trademark Act of 1946 or the
				Lanham Act).
							(10)Nondomestic
				domain nameThe term nondomestic domain name means a
				domain name for which the domain name registry that issued the domain name and
				operates the relevant top level domain, the domain name registrar for the
				domain name, and the owner and the operator of the Internet site associated
				with the domain name, are not located in the United States.
							(11)OperatorThe
				term operator, when used in connection with an Internet site,
				includes any person with authority to operate the Internet site.
							(12)OwnerThe
				term owner, when used in connection with an Internet site,
				includes any owner of a majority interest in the Internet site.
							(13)TrademarkThe
				term trademark has the meaning given that term in section 45 of
				the Lanham Act (15 U.S.C. 1127).
							(b)Applicability of
				sectionIt shall be a
				violation of this section to operate or maintain an Internet site dedicated to
				infringing activity. If the Commission determines that there has been a
				violation of this subsection, that violation shall be dealt with as provided in
				this section.
						(c)Investigation of
				violations by Commission
							(1)In
				generalThe Commission—
								(A)may investigate an
				alleged violation of subsection (b) on its own initiative; and
								(B)shall investigate
				any alleged violation of subsection (b) upon receiving a complaint filed under
				subsection (d).
								(2)ProceduresAn
				investigation initiated under paragraph (1) shall be subject to the
				requirements of section 337(b)(1) with respect to notice of investigations and
				timing of determinations.
							(3)ConsultationsIn
				conducting an investigation initiated under paragraph (1), the Commission may
				consult with, and seek advice and information from, the Attorney General, the
				Secretary of State, the Secretary of Homeland Security, the Secretary of
				Commerce, the Intellectual Property Enforcement Coordinator, the United States
				Trade Representative, and such other officials as the Commission considers
				appropriate.
							(4)Termination of
				investigations; referralIf the Commission has reason to believe,
				based on information before the Commission, that the domain name associated
				with an Internet site that is the subject of a complaint filed under subsection
				(d) is not a nondomestic domain name, the Commission shall terminate, or not
				initiate, an investigation with respect to the complaint, and shall refer the
				matter, including any evidentiary record that the Commission has developed, to
				the Attorney General for such further proceedings as the Attorney General
				determines appropriate.
							(5)Limitation on
				investigations of domain names; consent to
				jurisdictionNotwithstanding any other provision of this section,
				the Commission shall terminate, or not initiate, an investigation under
				paragraph (1) with respect to a domain name—
								(A)if the operator of
				the Internet site associated with the domain name provides in a legal notice on
				the site accurate information consisting of—
									(i)the name of an
				individual authorized to receive process on behalf of the site;
									(ii)an address at
				which process may be served;
									(iii)a telephone
				number at which the individual described in clause (i) may be contacted;
				and
									(iv)a statement that
				the operator of the site—
										(I)consents to the
				jurisdiction and venue of the United States district courts with respect to a
				violation punishable under section 506 of title 17, United States Code, a
				criminal offense under section 1204 of title 17, United States Code, for a
				violation of section 1201 of such title, or a violation of section 2320 of
				title 18 of such Code; and
										(II)will accept
				service of process from the Attorney General with respect to those violations
				and the offense set forth in subclause (I); and
										(B)provided that, in
				the event of the filing of any civil action in the appropriate United States
				district court—
									(i)for infringement
				of copyright under section 501 of title 17, United States Code,
									(ii)under section
				1203 of title 17, United States Code, for a violation of section 1201 of such
				title, or
									(iii)under section
				32(1) of the Lanham Act,
									accepts service and waives, in a
				timely manner, any objections to jurisdiction as set forth in the statement
				described in subparagraph (A)(iv).(d)Complaints
							(1)In
				generalA complaint alleging, under oath, that an Internet site
				dedicated to infringing activity is being operated or maintained in violation
				of subsection (b) may be filed with the Commission by the owner of a copyright
				or trademark that is the subject of the infringing activity alleged in the
				complaint.
							(2)Notice to owner
				or registrant of domain name of Internet site alleged to be violating this
				section
								(A)In
				generalUpon filing a complaint under paragraph (1), the
				complainant shall send a notice of the violation alleged in the complaint to
				the owner or registrant of the domain name of the Internet site alleged to be
				operated or maintained in violation of subsection (b)—
									(i)at
				the postal and e-mail addresses appearing in the applicable publicly accessible
				database of registrations, if any, to the extent such addresses are reasonably
				available;
									(ii)via the postal
				and e-mail addresses of the registrar, registry, or other domain name
				registration authority that registered or assigned the domain name, to the
				extent such addresses are reasonably available; and
									(iii)in any other
				such form as the Commission finds necessary.
									(B)Rule of
				constructionFor purposes of this subsection, the actions
				described in this paragraph shall constitute service of process.
								(3)Identification
				of, and notice to, entities that may be required to take action pursuant to
				this section
								(A)IdentificationA
				complaint filed under paragraph (1) shall identify any financial transaction
				provider or Internet advertising service that may be required to take measures
				described in subsection (g)(2) if the Commission issues an order under
				subsection (f) with respect to the complaint and the order is served on the
				provider or service pursuant to subsection (g)(1).
								(B)NoticeUpon
				filing a complaint under paragraph (1), the complainant shall provide notice to
				any financial transaction provider or Internet advertising service identified
				in the complaint pursuant to subparagraph (A) or any amendments to the
				complaint.
								(C)Intervention
									(i)In
				generalA financial transaction provider or Internet advertising
				service identified in a complaint pursuant to subparagraph (A) may intervene
				upon timely request filed with the Commission in—
										(I)an investigation
				initiated under subsection (c) pursuant to the complaint; or
										(II)pursuant to
				subsection (f)(3), an action to modify, suspend, or vacate an order issued
				pursuant to the complaint.
										(ii)Rule of
				constructionFailure to intervene under clause (i) in an
				investigation under subsection (c) does not preclude a financial transaction
				provider or Internet advertising service notified of the investigation from
				subsequently seeking an order to modify, suspend, or terminate an order issued
				by the Commission under subsection (f).
									(e)Determinations
							(1)In
				generalThe Commission shall determine, with respect to each
				investigation initiated under subsection (c) alleging that an Internet site
				dedicated to infringing activity is operated or maintained in violation of
				subsection (b), whether or not the Internet site is operated or maintained in
				violation of subsection (b).
							(2)Exceptions and
				procedures relating to determinationsExcept as specifically
				provided in this subsection, the provisions of the first, second, third, and
				eighth sentences of subsection (c) of section 337 providing for exceptions and
				procedures relating to determinations of the Commission under that section
				shall apply with respect to a determination under paragraph (1) to the same
				extent and in the same manner as those provisions apply to determinations under
				section 337.
							(3)Effective
				dateA determination made
				under paragraph (1) shall take effect on the date on which the Commission
				publishes the determination in the Federal Register.
							(4)Referrals to
				president; termination for disapproval
								(A)In
				generalIf the Commission
				determines under paragraph (1) that an Internet site dedicated to infringing
				activity is operated or maintained in violation of subsection (b), the
				Commission shall promptly submit to the President or a copy of the
				determination, the record upon which the determination is based, and any order
				issued under subsection (f) pursuant to the determination.
								(B)Termination of
				determination based on disapproval of presidentIf the President disapproves of a
				determination of the Commission for policy reasons and notifies the Commission
				of that disapproval, the determination and any order issued pursuant to the
				determination shall cease to have force or effect on the date on which the
				President notifies the Commission of that disapproval.
								(5)Electronic
				submission of information and proceedingsThe Commission may, in
				making any determination under this section—
								(A)allow the
				submission of information electronically; and
								(B)hold hearings
				electronically or obtain testimony or other information electronically or by
				such means as the Commission determines allows participation in proceedings
				under this section at as low a cost as possible to participants in the
				proceedings.
								(6)Additional
				procedures relating to review of certain
				determinationsNotwithstanding the provisions of this subsection
				or any provision of section 337(c), a determination of the Commission under
				this section with respect to the appropriate remedy provided by the Commission,
				a determination under subsection (f)(2) with respect to the forfeiture of a
				bond, and a determination under subsection (i) with respect to the imposition
				of sanctions for abuse of discovery or abuse of process, shall be reviewable in
				accordance with section 706 of title 5, United States Code.
							(f)Cease and desist
				orders
							(1)In
				generalIf the Commission determines under subsection (e) that an
				Internet site dedicated to infringing activity is operated or maintained in
				violation of subsection (b), the Commission may—
								(A)issue an order to
				cease and desist the infringing activity of the Internet site against the
				Internet site and to the owner and the operator of the Internet site;
				and
								(B)cause the order to
				be served on the owner and the operator.
								(2)Temporary and
				preliminary cease and desist orders
								(A)Petition by
				complainantA complainant may file with the chairperson of the
				Commission (or the designee of the chairperson) a petition, in accordance with
				this paragraph, for the issuance of a temporary or preliminary order against
				the Internet site and to the owner and the operator of the Internet site to
				cease and desist the infringing activity alleged in the complaint filed under
				subsection (d).
								(B)Issuance of
				orderIf, upon receiving a
				petition under subparagraph (A) and after providing an opportunity to be heard
				under subparagraph (C), the chairperson of the Commission (or the designee of
				the chairperson) determines that there is reason to believe that an Internet
				site dedicated to infringing activity is operated or maintained in violation of
				subsection (b), the chairperson of the Commission (or the designee of the
				chairperson) may issue a temporary or preliminary cease and desist order
				against, and cause the order to be served on, the Internet site and the owner
				and the operator of the Internet site.
								(C)Opportunity to
				be heard
									(i)In
				generalBefore issuing a temporary or preliminary cease and
				desist order under this paragraph, the chairperson of the Commission (or the
				designee of the chairperson) shall provide to the owner and the operator of the
				Internet site alleged to be operated or maintained in violation of subsection
				(b) an opportunity to be heard and to submit relevant information to the
				chairperson of the Commission (or the designee of the chairperson).
									(ii)Electronic
				submission of information and proceedingsThe chairperson of the
				Commission (or the designee of the chairperson) may provide an opportunity to
				be heard and to submit information under clause (i) electronically or in such
				other manner as the chairperson of the Commission (or the designee of the
				chairperson) determines appropriate.
									(D)Standard for
				reliefIf the chairperson of the Commission (or the designee of
				the chairperson) issues a temporary or preliminary cease and desist order under
				this paragraph, the order shall be issued in a manner consistent with the
				provisions of rule 65 of the Federal Rules of Civil Procedure, or any successor
				thereto, relating to preliminary injunctions and temporary restraining
				orders.
								(E)Procedures for
				temporary cease and desist order
									(i)Expedited
				considerationUpon a showing of extraordinary circumstances by
				the complainant filing a petition for a temporary cease and desist order under
				subparagraph (A), the chairperson of the Commission (or the designee of the
				chairperson) may make a determination with respect to the petition on an
				expedited basis.
									(ii)Expiration of
				order
										(I)In
				generalExcept as provided in subclause (II), a temporary cease
				and desist order issued under this paragraph shall expire at a time determined
				by the chairperson of the Commission (or the designee of the chairperson) that
				is not later than 14 days after the issuance of the order.
										(II)Extension of
				orderThe chairperson of the Commission (or the designee of the
				chairperson) may extend a temporary cease and desist order issued under this
				paragraph for additional periods of not more than 14 days for good cause or
				with the consent of the entity against which the order is issued.
										(F)Procedures for
				preliminary cease and desist order
									(i)In
				generalExcept as provided in clause (ii), the chairperson of the
				Commission (or the designee of the chairperson) shall make a determination with
				respect to a petition for a preliminary cease and desist order not later than
				30 days after the Commission publishes notice of the initiation of an
				investigation under subsection (c) in the Federal Register.
									(ii)Extensions of
				time for determinationThe chairperson of the Commission (or the
				designee of the chairperson) may extend the date by which the chairperson of
				the Commission (or the designee of the chairperson) is required to make a
				determination under clause (i) with respect to a petition for a preliminary
				cease and desist order for an additional 30 days if the chairperson of the
				Commission (or the designee of the chairperson)—
										(I)determines that
				the petition presents a more complicated case; and
										(II)publishes in the
				Federal Register an explanation of why the chairperson of the Commission (or
				the designee of the chairperson) determined that the case is more complicated
				under subclause (I).
										(G)Bonding
				requirement
									(i)In
				generalThe chairperson of the Commission (or the designee of the
				chairperson) may require a complainant that files a petition for the issuance
				of a temporary or preliminary cease and desist order under subparagraph (A) to
				post a bond before issuing the order.
									(ii)Forfeiture of
				bondIf, after issuing a temporary or preliminary cease and
				desist order under this paragraph, the Commission determines that the Internet
				site against which the order was issued was not an Internet site dedicated to
				infringing activity operated in violation of subsection (b), the Commission
				may, pursuant to such terms and conditions as the Commission prescribes,
				require the forfeiture of the bond posted by the complainant under clause (i)
				and the provision of the bond to the owner or the operator of the Internet
				site.
									(H)Applicability of
				Administrative Procedure ActThe provisions of section 554 of
				title 5, United States Code, shall not apply with respect to the issuance of
				preliminary or temporary cease and desist orders under this paragraph.
								(3)Modification or
				revocation of orders
								(A)In
				generalAt any time after the issuance of an order under this
				subsection, a motion to modify, suspend, or vacate the order may be filed
				by—
									(i)any entity, or
				owner or operator of property, bound by the order;
									(ii)the owner or
				operator of the Internet site subject to the order;
									(iii)any domain name
				registrar or registry that has registered or assigned the domain name of the
				Internet site subject to the order; or
									(iv)a
				financial transaction provider or Internet advertising service on which a copy
				of an order has been served pursuant to paragraph (1) of subsection (g)
				requiring the provider or service to take action described in paragraph (2) of
				that subsection.
									(B)ReliefThe
				Commission shall modify, suspend, or vacate an order, as appropriate, if the
				Commission determines that—
									(i)the Internet site
				subject to the order is no longer, or never was, an Internet site dedicated to
				infringing activity; or
									(ii)the interests of
				justice require that the order be modified, suspended, or vacated.
									(C)ConsiderationIn
				making a determination under subparagraph (B), the Commission may consider
				whether the domain name of the Internet site subject to the order has expired
				or has been re-registered by a different entity.
								(4)Amendment of
				ordersA complainant may petition the Commission to amend an
				order issued under this subsection if an Internet site determined under
				subsection (e) to be an Internet site dedicated to infringing activity is
				accessible or has been reconstituted at a different domain name.
							(5)Opportunity to
				be heard for certain entitiesBefore the Commission issues an
				order under this subsection or modifies, suspends, or vacates, or amends such
				an order under paragraph (3) or (4), a financial transaction provider or
				Internet advertising service that intervened pursuant to subsection (d)(3) in
				an investigation or action relating to the order shall have an opportunity to
				be heard before the Commission with respect to whether the Commission should
				issue the order and the scope of relief available under the order or whether
				the Commission should modify, suspend, vacate, or amend the order, as the case
				may be.
							(6)Expiration of
				orders with respect to Internet siteAn order issued under this
				subsection against an Internet site shall cease to have any force or effect
				upon expiration of the registration of the domain name of the Internet
				site.
							(g)Required actions
				based on commission orders
							(1)In
				generalIf the Commission reasonably believes that a financial
				transaction provider or an Internet advertising service identified in a
				complaint pursuant to subsection (d)(3), or any amendment to the complaint,
				supplies services to the Internet site that is subject to the order issued
				under subsection (f) with respect to the complaint—
								(A)the Commission may
				give permission to the complainant to serve a copy of the order on the
				financial transaction provider or Internet advertising service, as the case may
				be;
								(B)if the Commission
				gives permission to the complainant under subparagraph (A), the complainant
				shall file proof of service with the Commission; and
								(C)upon receiving a
				copy of the order pursuant to subparagraph (A), the financial transaction
				provider or Internet advertising service, as the case may be, shall implement
				the measures described in paragraph (2).
								(2)Measures
				describedThe measures described in this paragraph are the
				following:
								(A)Measures to be
				implemented by financial transaction providers
									(i)In
				generalSubject to clause
				(ii), a financial transaction provider shall expeditiously take reasonable
				measures designed to prevent or prohibit the completion of payment transactions
				by the provider that involve customers located in the United States and the
				Internet site subject to the order issued under subsection (f).
									(ii)Limitations on
				measuresA financial transaction provider may not be required
				pursuant to clause (i)—
										(I)to implement
				measures that are not commercially reasonable;
										(II)to modify
				services or facilities of the provider to comply with the order issued under
				subsection (f); or
										(III)to prevent or
				prohibit the completion of a payment transaction if the provider could not
				reasonably determine in advance whether the entity was using the Internet site
				subject to the order.
										(B)Internet
				advertising services
									(i)In
				generalSubject to clause (ii), an Internet advertising service
				shall expeditiously take technically feasible measures intended to cease
				serving advertisements to the Internet site subject to the order issued under
				subsection (f) in situations in which the service would directly share revenues
				generated by the advertisements with the operator of the Internet site.
									(ii)Limitations on
				measuresAn Internet advertising service may not be required
				pursuant to clause (i)—
										(I)to implement
				measures that are not commercially reasonable;
										(II)to modify the
				services or facilities of the service to comply with the order issued under
				subsection (f); or
										(III)to cease serving
				an advertisement to an Internet site if the service could not reasonably
				determine before serving the advertisement that the advertisement was being
				served to the Internet site subject to the order.
										(3)Communication
				with usersA financial transaction provider or an Internet
				advertising service required to implement measures described in paragraph (2)
				shall determine how to communicate with the users or customers of the provider
				or service, as the case may be, with respect to those measures.
							(4)Rules of
				construction
								(A)Limitation on
				obligationsA financial transaction provider or an Internet
				advertising service required to implement measures described in paragraph (2)
				shall not be required to take measures or actions in addition to the measures
				described in paragraph (2) pursuant to this section or an order issued under
				this section.
								(B)Manner of
				complianceA financial transaction provider or an Internet
				advertising service required to implement measures described in paragraph (2)
				shall be in compliance with this subsection if the provider or service, as the
				case may be, implements the measures described in that paragraph with respect
				to accounts of the provider or service, as the case may be, on or after the
				date on which a copy of an order is served under paragraph (1) or, if
				applicable, the date on which the order is modified or amended under paragraph
				(3) or (4) of subsection (f).
								(5)Actions pursuant
				to commission order
								(A)Immunity from
				civil actionsNo cause of action shall lie in any court against a
				financial transaction provider or an Internet advertising service on which a
				copy of an order is served under paragraph (1), or against any director,
				officer, employee, or agent thereof, other than in an action pursuant to
				subsection (h), for—
									(i)any act reasonably
				designed to comply with this subsection or reasonably arising from the order;
				or
									(ii)any act, failure,
				or inability to meet the obligations under this subsection of the provider or
				service if the provider or service, as the case may be, makes a good faith
				effort to comply with such obligations.
									(B)Immunity from
				liabilityA financial transaction provider or an Internet
				advertising service on which a copy of an order is served under paragraph (1),
				and any director, officer, employee, or agent thereof, shall not be liable to
				any person for any acts reasonably designed to comply with this subsection or
				reasonably arising from the order, other than in an action pursuant to
				subsection (h).
								(C)Immunity from
				actions of third partiesAn action taken by a third party to
				circumvent any measures implemented pursuant to an order served on a financial
				transaction provider or Internet advertising service under paragraph (1) may
				not be used by any person in any claim or cause of action against the provider
				or service, as the case may be, other than in an action pursuant to subsection
				(h).
								(h)Enforcement of
				orders
							(1)In
				generalIn order to compel compliance with this section, the
				Attorney General may bring an action for injunctive relief against any person
				subject to an order issued under subsection (f) or on which such an order is
				served under subsection (g) that knowingly and willfully fails to comply with
				the order.
							(2)Rule of
				constructionThe authority granted to the Attorney General under
				paragraph (1) shall be the sole legal remedy for enforcing the obligations
				under subsection (g) of a financial transaction provider or Internet
				advertising service on which an order is served under paragraph (1) of that
				subsection.
							(3)Affirmative
				defensesA defendant in an action commenced under paragraph (1)
				may establish an affirmative defense by showing that the defendant does not
				have the technical means to comply with this section without incurring an
				unreasonable economic burden or that the order is inconsistent with this
				section. That showing shall serve as a defense only to the extent of the
				inability of the defendant to comply or to the extent of the
				inconsistency.
							(i)Sanctions for
				abuse of process and discoveryThe Commission may, by rule,
				prescribe sanctions for abuse of process in a manner consistent with the
				provisions of rule 11 and rule 37 of the Federal Rules of Civil
				Procedure.
						(j)Immunity for
				enforcement of ordersNo
				cause of action shall lie in any court, no person may rely on any claim or
				cause of action, and no liability for damages to any person shall be granted,
				against a financial transaction provider or Internet advertising service for
				taking any action pursuant to subsection (g)(2) with respect to an Internet
				site, or otherwise declining to serve or terminating transactions with an
				Internet site, in the reasonable belief based on credible evidence that—
							(1)the Internet site
				is an Internet site dedicated to infringing activity; and
							(2)the action is
				consistent with the terms of service and other contractual obligations of the
				provider or service, as the case may be.
							(k)Immunity for
				taking voluntary action against sites that endanger public health
							(1)Refusal of
				serviceA financial transaction provider or Internet advertising
				service, acting in good faith and based on credible evidence, may cease
				providing or refuse to provide services to an Internet site the provider or
				service determines to be an Internet site that endangers the public
				health.
							(2)Immunity from
				liabilityA financial transaction provider or Internet
				advertising service described in paragraph (1), including its directors,
				officers, employees, or agents, that ceases or refuses to provide services
				under that paragraph shall not be liable to any person under any Federal or
				State law for ceasing or refusing to provide such services.
							(3)DefinitionsIn
				this subsection:
								(A)DrugThe
				term drug has the meaning given that term in section 201(g)(1) of
				the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321(g)(1)).
								(B)Internet site
				that endangers the public healthThe term Internet site that endangers
				the public health means an Internet site that is primarily designed or
				operated for the purpose of, has only limited purpose or use other than, or is
				marketed by its operator or another person acting in concert with that operator
				for use in offering, selling, dispensing, or distributing any prescription
				medication, and does so regularly without a valid prescription.
								(C)Prescription
				medicationThe term prescription medication means a
				drug that is subject to section 503(b) of the Federal Food, Drug, and Cosmetic
				Act (21 U.S.C. 353(b)).
								(D)Valid
				prescriptionThe term valid prescription has the
				meaning given that term in section 309(e)(2)(A) of the Controlled Substances
				Act (21 U.S.C. 829(e)(2)(A)).
								(l)Savings
				clauses
							(1)In
				generalNothing in this section shall be construed to limit or
				expand civil or criminal remedies available to any person (including the United
				States) for activities that infringe intellectual property rights on the
				Internet pursuant to any other Federal or State law.
							(2)Rule of
				construction relating to vicarious or contributory
				liabilityNothing in this section shall be construed—
								(A)to enlarge or
				diminish vicarious or contributory liability for any cause of action available
				under title 17, United States Code, or the Lanham Act, including any
				limitations on liability under section 512 of such title 17; or
								(B)to create an
				obligation to take action pursuant to subsection (k).
								(3)Rule of
				construction relating to limitations, exceptions, and
				defensesNothing in this section shall be construed to affect,
				limit, or deny application of any limitation, exception, or defense to
				copyright or trademark causes of action, including fair use and other
				exceptions, limitations, or defenses available to any person pursuant to any
				other Federal or State law.
							(4)Rule of
				construction relating to civil actionsThe issuance of an order
				and actions taken or not taken pursuant to this section shall be inadmissible
				as evidence in any civil action (other than an action under this section to
				enforce compliance with subsection (b)) to establish that a party who has
				received, or is otherwise made aware of, such an order has knowledge regarding
				any infringing activities relating to the Internet site subject to the order,
				including under section 512 of title 17, United States Code, in determining
				whether any service provider had actual knowledge or should have known of the
				infringing
				activity.
							.
			(b)Disclosure of
			 confidential informationSection 337(n) of the Tariff Act of 1930
			 (19 U.S.C. 1337(n)) is amended—
				(1)in paragraph (1),
			 by inserting or section 337A after this section;
			 and
				(2)in paragraph
			 (2)—
					(A)in subparagraph
			 (A)—
						(i)in
			 clause (ii), by striking (j) and inserting (j) of this
			 section;
						(ii)in
			 clause (iii), by striking (g), a cease and desist order issued pursuant
			 to subsection (f), or a consent order issued pursuant to subsection (c)
			 and inserting (g) of this section, a cease and desist order issued
			 pursuant to subsection (f) of this section or subsection (f) of section 337A,
			 or a consent order issued pursuant to subsection (c) of this section or
			 subsection (d) of section 337A; and
						(iii)in
			 clause (iv), by striking (i), or a consent order issued under this
			 section and inserting (i) of this section or subsection (f) of
			 section 337A, or a consent order issued under this section or subsection (d) of
			 section 337A;
						(B)in subparagraph
			 (B), by striking (j) and inserting (j) of this section or
			 subsection (e)(5) of section 337A; and
					(C)in subparagraph
			 (C), by striking (g) and inserting (g) of this
			 section.
					3.Appointment of
			 hearing officers for proceedings under sections 337 and 337A of the Tariff Act
			 of 1930Title III of the
			 Tariff Act of 1930 (19 U.S.C. 1304 et seq.), as amended by section 2, is
			 further amended by inserting after section 337A the following:
			
				337B.Section 337
				judges
					(a)In
				generalNotwithstanding section 556(b) of title 5, United States
				Code, the Commission may appoint hearing officers, other than administrative
				law judges appointed under section 3105 of title 5, United States Code, to
				preside at the taking of evidence at hearings required by sections 337 and 337A
				and to make initial and recommended decisions in accordance with sections 554,
				556, and 557 of such title in investigations under sections 337 and 337A. The
				hearing officers appointed under this subsection shall be known as
				section 337 judges.
					(b)QualificationsAn
				individual appointed as a section 337 judge under paragraph (1) shall possess a
				minimum of 7 years of legal experience and be licensed to practice law under
				the laws of a State, the District of Columbia, the Commonwealth of Puerto Rico,
				or any territorial court established under the Constitution of the United
				States. The Commission may promulgate such other regulations as the Commission
				considers necessary with respect to the qualifications of section 337 judges,
				including technical expertise and experience in patent, trademark, copyright,
				and unfair competition law.
					(c)RotationSection
				337 judges shall be assigned to cases in rotation to the extent practicable or
				as otherwise provided for in the rules of the Commission.
					(d)Other
				dutiesA section 337 judge may not perform duties inconsistent
				with the duties and responsibilities of a section 337 judge.
					(e)RemovalA
				section 337 judge may be removed only for good cause shown upon a hearing
				conducted on the record by the Merit Systems Protection Board. The failure of
				the Commission to adopt the initial or recommended decision of a section 337
				judge shall not constitute good cause.
					(f)Competitive
				serviceExcept as otherwise provided, the laws, rules, and
				regulations applicable to positions in the competitive service apply to section
				337 judges. Upon appointment, a section 337 judge shall be paid in accordance
				with the pay rates provided for in section 5372 of title 5, United States Code,
				commensurate with the pay rate of an administrative law judge with similar time
				in service. Section 337 judges shall not be Senior Executive Service positions
				(as defined in section 3132(a) of title 5, United States Code).
					(g)Performance
				evaluationsSection 337 judges shall not receive performance
				evaluations and shall not be compensated based on
				performance.
					.
		4.Information
			 sharing with respect to the importation of infringing merchandise
			(a)Merchandise that
			 infringes trademarks
				(1)In
			 generalNotwithstanding
			 section 1905 of title 18, United States Code, if the Commissioner responsible
			 for U.S. Customs and Border Protection suspects that merchandise is being
			 imported into the United States in violation of section 42 of the Lanham Act,
			 and subject to any applicable bonding requirements, the Secretary of Homeland
			 Security may, for purposes of determining whether the merchandise is being
			 imported in violation of that section, share with the holder of the trademark
			 suspected of being infringed—
					(A)information about the merchandise or
			 packaging or labels of the merchandise; or
					(B)unredacted samples, or photographs of, the
			 merchandise or packaging or labels of the merchandise.
					(2)Lanham Act
			 definedIn this subsection, the term Lanham Act
			 means the Act entitled An Act to provide for the registration and
			 protection of trademarks used in commerce, to carry out the provisions of
			 certain international conventions, and for other purposes, approved
			 July 5, 1946 (commonly referred to as the Trademark Act of 1946
			 or the Lanham Act).
				(b)Merchandise that
			 circumvents copyrights
				(1)In
			 generalNotwithstanding section 1905 of title 18, United States
			 Code, if the Commissioner seizes merchandise that the Commissioner suspects of
			 being imported into the United States in violation of subsection (a)(2) or (b)
			 of section 1201 of title 17, United States Code, the Secretary of Homeland
			 Security may notify a copyright owner described in paragraph (2) of the seizure
			 of the merchandise.
				(2)Copyright owner
			 describedA copyright owner described in this paragraph is the
			 owner of a copyright under title 17, United States Code, if merchandise seized
			 on the suspicion of being imported in violation of subsection (a)(2) or (b) of
			 section 1201 of title 17, United States Code—
					(A)is primarily
			 designed or produced for the purpose of circumventing, has only limited
			 commercially significant purpose or use other than to circumvent, or is
			 marketed for use in circumventing, a technological measure that effectively
			 controls access to a work protected by that copyright; or
					(B)is primarily
			 designed or produced for the purpose of circumventing, has only limited
			 commercially significant purpose or use other than to circumvent, or is
			 marketed for use in circumventing, protection afforded by a technological
			 measure that effectively protects the rights of the copyright owner in a work
			 or a portion of a work.
					5.RegulationsNot later than 270 days after the date of
			 the enactment of this Act, the United States International Trade Commission
			 shall prescribe regulations—
			(1)to provide for
			 procedures for receiving information from the public about Internet sites
			 dedicated to infringing activity (as defined in section 337A(a) of the Tariff
			 Act of 1930 (as added by section 2 of this Act));
			(2)to provide
			 guidance to intellectual property rights holders about—
				(A)what information
			 those rights holders should provide to initiate an investigation pursuant to
			 section 337A(c) of the Tariff Act of 1930 (as added by section 2 of this Act);
			 and
				(B)how to supplement
			 an ongoing investigation initiated pursuant to that section;
				(3)to establish
			 standards for the prioritization of investigations initiated under that
			 section; and
			(4)to provide
			 appropriate resources and procedures for case management and development to
			 affect timely disposition of investigations initiated under that
			 section.
			6.Study and reports
			 by Register of CopyrightsThe
			 Register of Copyrights shall—
			(1)in consultation
			 with appropriate Federal agencies and other stakeholders, conduct a study
			 on—
				(A)the enforcement
			 and effectiveness of section 337A of the Tariff Act of 1930 (as added by
			 section 2 of this Act); and
				(B)any modifications
			 to the authorities provided in that section necessary to address emerging
			 technologies; and
				(2)not later than 2
			 years after the date of enactment of this Act, submit to the Committee on
			 Finance and the Committee on the Judiciary of the Senate, and to the Committee
			 on the Ways and Means and the Committee on the Judiciary of the House of
			 Representatives, a report containing the results of the study conducted under
			 paragraph (1) and any recommendations that the Register may have as a result of
			 the study.
			
